Citation Nr: 1816374	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously remanded in November 2014 and October 2017 for further development, which has been completed.


FINDING OF FACT

A thyroid disability, to include hyperthyroidism, was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's hyperthyroidism is related to service, to include exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria to establish service connection for a thyroid disability have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331,  1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in          § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and thyroid disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may also be granted on a presumptive basis for certain    diseases associated with exposure to contaminants (defined as the volatile      organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune (hereinafter contaminated water), even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service,  in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North 
Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  Id.

The following diseases are deemed associated with exposure to contaminated    water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer. Id. Hyperthyroidism is not one of the diseases listed for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted.  Id. 

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from    establishing service connection with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his hyperthyroidism is a result of his service, to include exposure to contaminated water while stationed at Camp Lejeune.  

As an initial matter, the record reflects that the Veteran was first diagnosed        with hyperthyroidism in December 2008 as shown in VA treatment records.  Accordingly, the first element, a current disability, has been met.  Thus, the question becomes whether such condition is related to service. Upon review 
of the record, however, the Board finds that the preponderance of the evidence        is against the claim for service connection.

The Veteran's military personnel records confirm that he was stationed at Camp Lejeune from September 1975 to October 1976, from June 1977 to October 1977, and from January 1979 to June 1979.  Accordingly, exposure to contaminated water is accepted.  However, as mentioned, hyperthyroidism is not one of the diseases listed for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted pursuant to 38 C.F.R. §§ 3.307, 3.309.  
As such, in order to warrant service connection, competent evidence linking the condition to service is necessary.  See Combee, 34 F.3d at 1042 (Fed. Cir. 1994).

A review of the Veteran's service treatment records does not reveal a thyroid disability. The records reflect he was treated in January 1976 for an upper respiratory infection. In 
April and May of 1976, he complained of several weeks of nasal congestion, headaches, and a cough. He was eventually diagnosed with an infection with beta strep, group A    on May 12, 1976. In February 1979, the Veteran complained of a sore throat of two weeks duration, cold, and running nose.  Upon physical examination, the physician noted the Veteran with submandibular nodes on the ride side, red throat, and swollen tonsils, leading to the diagnosis of possible strep. The Veteran's June 1979 separation examination noted no abnormalities and his endocrine system was listed as normal.

Following service, as mentioned, the Veteran was first diagnosed with hyperthyroidism in December 2008 following abnormal labs.  A January 2009 thyroid scan revealed abnormal thyroid scan and uptake with findings revealing a large, toxic nodule involving the left lobe of the thyroid gland with suppression of the right lobe.  Upon follow-up treatment in February 2009, the assessment was hyperfunctioning right thyroid nodule.  It was also noted that the Veteran has never had any radiation exposure to his knowledge and there was no family history of thyroid disease.  The assessment was thyroid nodules left greater than right.  In August 2009, the Veteran underwent bilateral fine needle aspiration (FNA) of the thyroid.  A September 2009 pathology report reveals the Veteran status-post three weeks after his FNA of bilateral thyroid nodules.  The    surgeon noted the nodules were benign and commented that the specimen consisted      of abundant macrophages, colloid Hurthle cells and benign follicular cells, most consistent with a colloid goiter.  The impression was benign FNA. An August 2010 report shows the Veteran underwent thyroid ablation therapy.  

In December 2011, the Veteran presented with a history of left toxic thyroid nodule status-post radioiodine therapy (RAI) in August 2010.  The endocrinologist noted the Veteran had required methimazole prior to needing RAI in 2010, but this had been stopped back in January 2010.  He further noted that thyroid function tests (TFT's) were in mild subclinical hyperthyroid range as at the time of the RAI and TFT's were in the euthyroid as of October 2010 and February 2011. The Veteran denied any hyper or hypo thyroid symptoms and the endocrinologist noted no compression symptoms either.  Labs at that time revealed the Veteran was euthyroid.  In June 2012, the endocrinologist noted repeat labs revealed the   Veteran was still euthyroid with no need for follow-up.

Per the Board's October 2017 remand, a medical opinion was obtained in December 2017.  The examiner noted that the diagnosis of hyperthyroidism based on a hot nodule is reasonably well-documented in the record.  He opined that in reviewing the specifics for the Veteran's claim to include the duration of exposure, know causes of thyroid disease, and the course of his disease, the causation for the diagnosis above is less likely than not a result of the Veteran's past exposure to contaminated water at Camp Lejeune as it is neither a recognized presumptive condition nor is there any scientific literature supporting association with groundwater contaminants.  The examiner referenced the Veteran's in-service treatment. The examiner also referenced the Veteran's VA treatment records            to include notation of smoking history as well as some evidence for use of tetrahydrocannabinol (THC). The examiner noted that multiple visits document mechanical/contract work, with no family history of thyroid disease and a decision to obtain a FNA to document the absence of thyroid cancer.  In January 2010, he was clearly euthyroid and methimazole was discontinued.  Six months later, in July, because of recurrent symptoms, he underwent another scan, which documented a toxic thyroid nodule on the left, leading to treatment with RAI and radiation ablation.  In 2012, he was clearly euthyroid.  

The examiner explained that in development of the Camp Lejeune contaminated water presumption, VA undertook in 2016, a "deliberative scientific process" to determine whether there was sufficient available scientific evidence to support presumption of service connection for "any" health condition resultant of exposure to chemicals found in Camp Lejeune contaminated water.  This process involved a comprehensive analysis of several hazard evaluations on the chemicals of interest conducted by multiple bodies of scientific experts.  Starting with the findings of    the 2009 National Research Council (NRC) study and with additional scientific    data from: Environmental Protection Agency's Integrated Risk Information   System (EPA/IRIS), the National Institute of Health's National Toxicology Program (NIH/NTP), the World Health Organization's International Agency      
for Research on Cancer (WHO/IARC), and the National Academies of Sciences' National Research Council and Institute of Medicine (NAS/NRC/IOM) were  analyzed to determine whether available scientific evidence was sufficient to     support a presumption of service connection for any health conditions as a result       of exposure to chemicals found in the contaminated drinking water at Camo Lejeune. The examiner listed the conditions and noted that the Agency for Toxic Substances and Disease Registry (ATSDR) recently published a detailed analysis of the scientific literature.  The examiner stated that thyroid disease was not considered in any of   these because the Camp Lejeune contaminants simply do not appear to have such consequences.

The examiner further explained that thyroid nodules and hyperthyroidism, are very common, occurring in at least 6.4 percent of women and 1.5 percent of men.  The examiner also explained that benign thyroid nodules arise after chronic lymphocytic thyroiditis, from cysts [colloid, simple, or hemorrhagic], from follicular adenomas,   or from Hurthle cell adenomas.  The examiner stated that per UpToDate 2017 risk factors for their development include smoking, especially in areas of mild iodine deficiency, obesity and the metabolic syndrome, alcohol consumption, and an endocrine logic abnormality of unknown cause, i.e., the presence of insulin like growth factor. He stated these are additional factors beyond environmental radiation and iodine deficiency, well known, universally accepted risk factors, especially in areas and after radiation exposure and iodine deficiency.  He further stated a review   of the toxicology profiles from ATSDR provided no support for an association with thyroid disease.  

The examiner further stated that a literature search in the National Library of Medicine exploring the possible association of viral infections with thyroid disease, thyroid nodules, and hyperthyroidism identified almost 2000 publications, but none of them identified a direct causal relationship with upper respiratory tract infections. Thyroid disease was not considered in any of the prior public work, including in the original National Academy of Sciences assessment or in the public health assessment by ATSDR. It was not considered in the Camp Lejeune Act clinical conditions, and         the recent review of possible health conditions [ATSDR 2017] does not address thyroid disease.  The examiner stated that in his considered medical opinion, the Veteran's thyroid disease is unrelated to either underlying Camp Lejeune exposures    to halogenated hydrocarbons or to the upper respiratory tract infections documented    in the service treatment records.  In summary, the examiner stated that although the Veteran spent substantial periods of time at Camp Lejeune, the disease from which     he suffers has not been associated with viral infections or with Camp Lejeune contaminants.  Therefore, the examiner opined, the Veteran's thyroid disease is           less likely as not to have resulted from service. There is no medical opinion to the contrary.

While the Veteran asserts that his hyperthyroidism is related to service, to include exposure to contaminated water at Camp Lejeune, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of a thyroid condition and the etiology of such require medical testing and expertise to determine.  The Board finds the opinion of the 2017 VA examiner to     be significantly more probative than the Veteran's lay assertions as to the onset    and etiology of his current hyperthyroidism.  

In sum, the preponderance of the competent and probative evidence indicates       that the Veteran did not have a thyroid condition in service or for many years thereafter, and that his hyperthyroidism is not related to his service, to include exposure to contaminated water at Camp Lejeune.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for a thyroid condition, to include hyperthyroidism is denied. 

In reaching the above conclusion the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a thyroid disorder is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


